Title: Editorial Note on Franklin’s Accounts
From: 
To: 


The following accounts, identified in previous volumes, cover the period of this volume: VI and VII (XXIII, 21); XVII (XXXVI, 3); XIX and XXII (XXVIII, 3–4); XXV, XXVII (XXXII, 3–4); XXX (XXXVI, 3). We offer here a summary of items that have not found a place elsewhere in our annotation but provide insights into Franklin’s private and public life.
Account XVII (Franklin’s Private Accounts with Ferdinand Grand, XXVI, 3). On March 16, Jacques Finck, maître d’hôtel, received three sums: 5,000 l.t., the first of what were to be quarterly payments under his February 1, 1784, contract; back wages amounting to 900 l.t.; and 254 l.t. to cover the cost of the December, 1783, illuminations at Passy in celebration of the peace. After the first quarter, Franklin resumed his practice of paying Finck monthly: 2,737 l.t. 12 s. on May 10 and 2,500 l.t. on June 22. Franklin’s secretary Jean L’Air de Lamotte received 1,200 l.t. on May 10, July 1, and August 15. Durandy, from whom the Franklins leased horses, was paid on March 23, April 26, and June 22. The bills of Broudgoust, the smith, and Bousie, the wine merchant, were honored on June 15 and August 12, respectively.
Account XXV (Account of Postage and Errands, xxxii, 3). These records, kept by L’Air de Lamotte, survive for every month covered in this volume except August. As usual, they include the monthly statements submitted by the postman Berthelot and reflect the

errands performed by Bonnefoÿ, Franklin’s domestic, who received twice his usual amount on April 13 for a trip to Versailles. (His errands are otherwise unspecified.) On May 23 William Temple Franklin was reimbursed for two inkwells purchased for the office at the cost of 54 l.t., and on July 14 Lamotte furnished 12 l.t. to a “pauvre Matelot Americain” without taking a receipt. Letters and packets that Franklin received on behalf of others are also recorded: on April 12 Lamotte paid 15 l.t. 11 s. for a packet addressed to John Adams, and on May 19 he paid 2 l.t. 2 s. for two letters, one for John Jay and the other for Peter Munro.
Account XXVII (Accounts of the Public Agents in Europe, XXXII, 4). L’Air de Lamotte received six months of salary on May 10, amounting to 840 l.t., and was reimbursed monthly for his postage and miscellaneous expenditures detailed in Account XXV. Francis Coffyn’s bill of 1,251 l.t. 12 s. 8 d. was paid on June 19. Cabaret, the stationer, received 220 l.t. 4 s. on July 11. On August 19, William Temple Franklin received 22,000 l.t. by order of Franklin and Adams for his services as secretary of the peace commission from October 1, 1782, to September 3, 1783.
